 PENN YAN EXPRESSPenn Yan Express,Inc.andDonald HenriqueGeneral Chauffeurs,Teamsters,Helpers, Warehouse-men,Miscellaneous Industrial and ProductionEmployees Union Local 526 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandDonaldHenrique.Cases 1-CA-21658 and 1-CB-595728 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 July 1984 Administrative Law JudgeDavid L. Evans issued the attached decision. Re-spondent Penn Yan Express and the General Coun-sel filed exceptions and a supporting brief, and Re-spondentUnion filed a brief in support of thejudge's decision.Respondent Penn Yan Expressalso filed a motion to reopen record for the pur-pose of introducing the affidavit of SupervisorManuel Coloura, and the General Counsel filed amotion in opposition to the motion to reopenrecord.'The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions as modified herein.We agree with thejudge that Respondent Penn Yan Express violatedSection 8(a)(3) and (1) of the Act when it dis-charged Donald Henrique because of his internalunion activity.3We also agree with the judge thatiWe deny Respondent Penn Yan Express' motion to reopen record, aswe find that Respondent Penn Yan Express has failed to state a reasonfor not offering the evidence at the hearing2Respondent Penn Yan Express has excepted to some of the judge'scredibility findingsThe Board's established policy is not to overrule anadministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3dCir 1951)We have carefully examined the record and find no basis forreversing the findings3 In so finding, we rely particularly on two aspects of the judge's deci-sionFirst,we rely on the judge's general demeanor assessment that Hen-rique was a truthful witness and his crediting of Henrique's testimony onthat basisSecond, we rely on the judge's finding that the testimony ofHarold Huff, the Union's incumbent secretary-treasurer,regarding hisconversation with Colours about the reasons for Henrique's discharge,was not denied Huff testified that Coloura told him that he did not wantany union problems and he had to let Henrique go We have examinedthe record and we find that Huffs testimony was, in fact, not addressedby Respondent Penn Yan ExpressAlthough, as noted,we rely on the judge's general assessment of Hen-rique's veracity in finding the facts occurred as Henrique related them,we do not rely on the judge's alternative finding thatHenrique'stestimo-ny that Coloura told him, in effect, that he was being discharged so Co-loura could avoid union problems, wasnot specifically deniedWe findthatColoura arguably denied Henrique's testimony, as Coloura claimsthat he told Henrique,in effect,that union considerations did not influ-ence his decision to discharge Henrique Nonetheless,Henrique's testimo-ny on that point is accepted based on the judge's more general demeanorassessmentWe also finditunnecessary to rely on thejudge's finding thatthe alleged policy of James Carlton, Penn Yan Express' director of laborrelations, of deciding whether to allow an employee to make theseniori-449Penn Yan Express violated Section 8(a)(4) and (1)of the Act when it refused to reinstate Henriquebecause he had filed the instant charges with theBoard.The judge dismissed the 8(b)(1)(A) and (2) alle-gations on the ground that Alfred Andrade, whocaused the discharge of Henrique, was not an agentof Respondent Union. Contrary to the judge, wefindthatRespondentUnion violated Section8(b)(1)(A) and (2) of the Act by causing Henrique'sdischarge. In so concluding, we note that AlfredAndrade visited Coloura on 12 December 1983, theday after he had been elected as the Union's princi-pal officer, its secretary-treasurer, and approximate-ly 2-1/2 weeks before he was to take office. Thejudge found that, although Andrade revealedduring his visit that he did not like Henrique andwanted him to work elsewhere, there was no evi-dence of union responsibility for Henrique's dis-charge.We find, however, that Andrade actedwith apparent authority on behalf of the Unionduring his visit with Coloura, as evidenced by hisintroducing himself to Colours as the Union'snewly elected secretary-treasurer and his visitingColoura for the "official" purpose of encouragingColoura to hire more Respondent Union workers.Thus, Coloura could reasonably have believed thatAndrade was acting on behalf of the Union, whichiswhat the Board requires in finding apparent au-thority.Carpenters Local 1780,244 NLRB 277, 279(1979);Community Cash Stores,238NLRB 265,266 (1978). Moreover, the Board has found that theholding of elective office is persuasive and substan-tialevidence that the officer is an agent, absentcompelling contrary evidence.ElectricalWorkersIBEW Local 453 (National Electrical),258 NLRB1427, 1428 (1981). The fact that Andrade had notyet taken office is not determinative, particularly ashe appeared to be assuming the responsibilities ofhis office in his visit with Coloura. Further, asthere is no evidence that the Union disavowed An-drade's actions after Andrade took office, we findthat the Union condoned those actions.4NLRB v.Bulletin Co., 443F.2d 863 (3d Cir. 1971), enfg. 181NLRB 647 (1970). We accordingly modify thejudge's remedy, order, and proposed notice to theextent consistent herewith.ty list before that employee worked over 96 hours, did not existWe findthat, even if this policy did exist, it was not the cause of Henrique's dis-chargeWe also do not rely on the judge's assessment that Coloura's fail-ure to use the phrase "cool down" in his pretrial affidavit and in hisdirect examination was significant*Under all the circumstances, it is unrealistic to believe, and the Em-ployer certainly did not believe, that the "lame duck" secretary-treasur-er's support of Hennque established the Union's actual position274 NLRB No. 57 450DECISIONSOF NATIONALLABOR RELATIONS BOARDREMEDYHaving found that Respondent Penn Yan Ex-press has engaged in unfair labor practices in viola-tion of Section 8(a)(1), (3), and (4) of the Act, andthat Respondent Union has engaged in unfair laborpractices in violation of Section 8(b)(1)(A) and (2)of the Act, we shall order them to cease and desisttherefrom and to take certain affirmative action de-signed to remedy their unfair labor practices and toeffectuate the policies of the Act.Having found that Respondent Penn Yan Ex-press discharged and refused to reinstate DonaldHenrique in violation of Section 8(a)(1), (3), and (4)of the Act, we shall order it to offer him immediateand full reinstatement to his former job or, if suchjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges.As we have found that Respondent Unioncaused Respondent Penn Yan Express to dischargeHenrique, we shall order that Respondent Unionand Respondent Penn Yan Express jointly and sev-erally make Henrique whole for any loss of pay hemay have suffered as a result of the discriminationagainst him by paying to him backpay, with inter-est.Backpay is to be computed on a quarterly basisin the manner prescribed by the Board in F W.Woolworth Co.,90 NLRB 289 (1950), with interestas established by the Board inFlorida Steel Corp.,231 NLRB 651 (1977); see generallyIsisPlumbingCo., 138 NLRB 716 (1962).ORDERThe National Labor Relations Board orders thatA. Respondent Penn Yan Express, Inc. Sekonk,Massachusetts, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Discouraging membership in or activities onbehalf of the General Chauffeurs, Teamsters, Help-ers,Warehousemen,Miscellaneous Industrial andProduction Employees Union Local 526 a/w Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization, by discharging employeesor by otherwise discriminating against employeesin any manner with respect to their hire or tenureof employment or any term or condition of em-ployment.(b) Refusing to reinstate employees or otherwisediscriminating against employees because they havefiled charges or given testimony under the Act.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them by the Act.2.Take the following affirmative action to effec-tuate the policies of the Act.(a)Offer to Donald Henrique immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or any otherrights and privileges, and, jointly and severallywithRespondent Union, make Henrique whole,with interest, for any loss of earnings and otherbenefits suffered by reason of his unlawful termina-tion.(b)Expunge from its files any reference to thedischarge of Donald Henrique and notify said em-ployee in writing that this has been done and thatevidence of his unlawful discharge will not be usedas a basis for future personnel action against him.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Sekonk, Massachusetts terminalthe attached notice marked "Appendix A."5 Copiesof the notice, on forms provided by the RegionalDirector for Region 1, after being signed by an au-thorized representative of Respondent Penn YanExpress, shall be posted by Respondent Penn YanExpress immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Penn Yan Express to ensure thatthe notices are not altered, defaced, or covered byany other material.(e)Post at the same places and under the sameconditions as set forth in paragraph (d) above, andas soon as they are forwarded by the Regional Di-rector,copiesofRespondentUnion'snoticesmarked "Appendix B."(f)Furnish to the Regional Director signedcopies of the attached notice marked "AppendixA" for posting by Respondent Union in all its busi-ness offices,meeting halls, and places where no-tices to its members are customarily posted. Copiesof the notice, on forms provided by the RegionalDirector, shall, after being signed by an authorizedrepresentative of Respondent Penn Yan Express, bereturned forthwith to the Regional Director fordisposition by him.5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall read "Posted Pursuant toa Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " PENN YANEXPRESS(g)Notify the Regional Director in writingwithin 20 days from date of this Order what stepsRespondentPennYanExpresshas taken tocomply.B.RespondentUnion,GeneralChauffeurs,Teamsters, Helpers,Warehousemen, MiscellaneousIndustrial and Production Employees Union Local526 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, its officers, agents, and representatives, shall1.Cease and desist from(a)Causing or attempting to cause RespondentPenn Yan Express, or any other employer, to dis-charge or otherwise discriminate against employeesin any way because of their internal union activi-ties.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed them by the Act.2.Take the following affirmative action to effec-tuate the policies of the Act.(a) Jointly and severally with Respondent PennYan Express make Donald Henrique whole, withinterest, for any loss of earnings and other benefitssuffered by reason of his unlawful termination.(b)NotifyRespondent Penn Yan Express, inwriting, with a copy to Henrique, that it has no ob-jection to the reinstatement of Henrique and that itrequests Henrique's reinstatement.(c) Post at its business offices and meeting hallscopies of the attached notice marked "AppendixB."s Copies of the notice, on forms provided bytheRegionalDirector for Region 1, after beingsigned by an authorized representative of Respond-entUnion, shall be posted by Respondent Unionimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-ly posted. Reasonable steps shall be taken by Re-spondent Union to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph (c) above, andas soon as they are forwarded by the Regional Di-rector, copies of Respondent Penn Yan Express'notices marked "Appendix A."(e)Furnish to the Regional Director signedcopies of the attached notice marked "AppendixB" for posting by Respondent Penn Yan Express atitsSekonk, Massachusetts terminal, in places wherenoticestoemployees are customarily posted.Copies of the notice, on forms provided by the Re-gional Director, shall, after being signed by an au-thorized representative of Respondent Union, be451returned forthwith to the Regional Director fordisposition by him.(f)Notify the RegionalDirector inwritingwithin 20 days from date of this Order what stepsRespondent Union has taken to comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in or ac-tivities on behalf of General Chauffeurs, Teamsters,Helpers,Warehousemen,Miscellaneous Industrialand Production Employees Union Local 526 a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, orany other union, by discharging employees or byotherwise discriminating against employees in anymanner with respect to their hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT discharge employees or otherwisediscriminate against employees because they havefiled charges or given testimony under the NationalLabor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Donald Henrique full reinstate-ment to the job he held before he was unlawfullydischarged or, if that job no longer exists, to a sub-stantially equivalent position of employment with-out prejudice to his seniority or other rights andprivileges.WE WILL, jointly and severally with RespondentUnion, make Donald Henrique whole, with inter-est, for any loss of pay he may have suffered as aresult of our discrimination against him.WE WILL expunge from our files any referenceto the discharge of Donald Henrique and notifyhim in writing that this has been done and that evi-dence of his unlawful discharge will not be used asa basis for future personnel action against him.PENN YAN EXPRESS, INC6See fn 5, above 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause PennYan Express, or any other employer, to dischargeor otherwise discriminate against employees on thebasis of their internal union activities.WE WILL NOT in any like orrelatedmanner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL, jointly and severally with RespondentPenn Yan Express, make Donald Henrique whole,with interest, for any loss of pay he may have suf-fered as a result of our causing Penn Yan Expressto discharge him.WE WILL notify Respondent Penn Yan Express,inwriting,with a copy to Donald Henrique, thatwe have no objection to the reinstatement ofDonald Henrique and we request Henrique's rein-statement.plaints allege that, in violation of Section 8(b)(1)(A) and(2),Local 526 caused Penn Yan, in violation of Section8(a)(3) and (1), to discharge Henrique because of his pro-tected intraunion activities. The complaint against PennYan was amended at the hearing to allege that the em-ployer further refused to reinstate Henrique for the addi-tional reason that he had filed the instant charges and/orhad given testimony under the Act. Respondents filedanswers to all complaints,and amendments thereto, indue course. The General Counsel and Respondents havefiled briefs which have been carefully considered.On the entire record, and the briefs and argumentssubmitted, I make the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONPenn Yan is a corporation which has an office andplace of business in Sekonk, Massachusetts, herein calledthe Sekonk terminal, where it has been, and is, engagedin the business of transportation of freight. In the courseand conduct of said freight operations Penn Yanannual-ly derives gross revenues in excess of $50,000 from thetransportation of freight between the Commonwealth ofMassachusetts and other States of the United States.Therefore, Penn Yan is, and at all times material hereinhas been, an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDGENERAL CHAUFFEURS, TEAMSTERS,HELPERS,WAREHOUSEMEN, MISCEL-LANEOUS INDUSTRIAL AND PRODUC-TION EMPLOYEES UNION LOCAL 526A/W INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICADECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thismatter was heard before me on 2 and 3 May 1984, oncharges filed by Donald Henrique, an individual, andcomplaints issued thereupon. The complaints allege thatRespondent Penn Yan Express (Penn Yan) and General'Chauffeurs,Teamsters, Helpers,Warehousemen, Miscel-laneous Industrial and Production Employees UnionLocal 526, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Local 526) had violated the National Labor RelationsAct (the Act).' More particularly, the charges and com-'The originalcharge against PennYan was filed in Case 1-CA-21658by Henrique on 13 December1984, the complaintbased onthat chargeissued 25 January 1984Henrique filed the original charge against Local526 on 15March 1984, the complaint on that chargeissued 18 April1984An orderconsolidating the complaints was issuedby theRegionalDirector on19 April 1984The complaint alleges, Local 526 admits, and I findthat the Union is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Facts1.BackgroundFrom 1 January 1981 through 31 December 19832Donald Henrique was president of Local 526. HaroldHuff was secretary-treasurer of the Union for the 6 yearsending 31 December 1983. The principal responsibility ofthe Local's president is to preside over monthly unionmeetings.The secretary-treasurer is the principal officerof the Local; he is in charge ofnegotiatingcontracts forthe Local and oversees its day-to-day business. Local 526held itsbiennialelections on 11 December; winners wereto take office on 1 January 1984. Alfred Andrade op-posed Huff for the office of secretary-treasurer in thatelection.At one point during the campaign, Andrade so-licited the support of Henrique.When Henrique refusedAndrade responded that he would get someone to runagainst Henriquefor the office of president Alcino "TexBarry" Costa opposed Henrique for the position of presi-dent during the election. Huff and Henrique supportedeach other during the election but they were defeated byAndrade and Costa, respectively.2All dates arein 1983 unlessotherwise specified PENN YANEXPRESSPenn Yan has operated truck terminals in the NewYork-New Jersey area for many years. In 1983 the Com-pany decided to establish five new terminals in NewEngland They were all to open on 28 November Theterminal at Sekonk was to be directly supervised byManuel Coloura. Penn Yan recognizes various locals ofthe Teamsters Union in the New York-New Jersey area,and, on 7 and 17 November, James Carlton, Penn Yan'spersonnel director, met with Huff to discuss recognitionof Local 526 at the Sekonkterminal.AccompanyingHuff at both of these meetings was Henrique. As a resultof the two November meetings,Penn Yan signed a con-tractwith Local 526, and agreed that Henrique, whowas then unemployed, would be the first employee hiredif he passed the employer's prehire driving test and wasotherwise satisfactory. As the first employee hired Henri-que would be the steward and would have seniority overallemployees subsequently hired. Henrique passed hisdriver's test and began working as the senior employeeon 28 November. Coloura subsequently hired two otheremployeeswithwhom he had previously worked inProvidence,Rhode Island. No other employees werehired by the employer at Sekonk until after Henriquewas discharged on 12 December.'2.Henrique's employment and dischargeHenrique worked as a local delivery driver essentially4without incidentuntilthe afternoon of 9 December, aFriday.On that date, Coloura told him that he hadcheckedHenrique'semployment application by tele-phone and found that Henrique had not included the factthat he had been involvedin an accidenton 24 March1980.Henrique explained that he had forgotten about theincident because it was not an "accident"in the usualsense; a decayed tree limb had fallen on his truck afteran ice storm.Coloura responded that what Henrique saidabout the incident was consistent with what he hadlearned by telephone.Coloura added that if Henriquehad the police report at home he should bring it the fol-lowing Monday, and there should be no problem.Henri-que replied that he would be worried about the matterallweekend,according to Henrique's undenied testimonyColoura said, "Well, don't worry about it. The wayPenn Yan wants you to be number one man and all,don't worry about it. Just bring in the accident report."As noted above, on Sunday,11December, both Henri-que and Huff lost their elections at the Local Union.On Monday,12December,Henrique punched in at7:30 a.m. and handed Coloura the accident report. Co-loura read the report and, further according to undentedtestimony of Henrique stated: "There shouldn't be [any]problem with this . . . . It confirms everything that wassaid. . . . I will call the main office and explain it tothem and there shouldn't be [any]problem."Henriqueasked Coloura to "get back to me" after that was con-firmed by the main office and Coloura replied that he3Penn Yan denies that Henrique was discharged,however, as dis-cussed herein,Ifind that to be the fact4On one occasion Henrique did get lost for 20 minutes,on another hefailed to notice that a shipper failed to give him a correct bill of ladingThese were the only alleged derelictions in Henrique's performance as atruckdriver and they will be discussed infra453would. Henrique then told Coloura that he had lost theelection theday before. Coloura asked how Huff hadmade out and Henrique replied that he had lost also.After the above exchange, Henrique started on his runfor the day. At his second stop the receiver refused theshipment.Henrtque telephoned Coloura to report thematter,and Coloura told him to return to the terminalAt some point during that morning, between the timeHenrique left on his run and the point at which he re-turned with the refused shipment, Coloura had ^a tele-phone conversation with Carlton who was then in NewYork City. According to Carlton, Coloura related thematter of the forgotten fallen tree limb and added that hedid not believe that Henrique had intentionally tried tohide the accident. Carlton further testified:I tended to agree with him because it was some-thing of a minor nature, there was apparently novehicle damage to any extent and, quite honestly, itwas easy to understand how something like thatcould be overlooked in the context of vehicle acci-dent . . . . [I]f it had developed that the accidentthat he had had with the trailer had been a situationwhere he had been at fault, if he had been a charge-able accident,something of that nature,thenwewould have terminated (him) right then and there atthat point But, due to the fact that it just wasn'tsubstantiated by the evidence pertaining to the acci-dent,we just allowed him to continue his employ-ment.When Henrique returned to the terminal and unloadedthe refused shipment,he asked Coloura if he had calledthe "home terminal."Coloura stated that he had and that"they" told him the accident was not serious at all and itdid not matter to "them," and "they" left the decision uphim (Coloura)about retaining Henrique as an employee.Henrique asked Coloura what his decision was and, ac-cording to further undenied testimony of Henrtque:He says, well, after talking to Buddy and Billy [theother two employees who had been hired] theydon't mind working with you He says,I think, I'mgoing to keep you. I said,"Really,Mannte?" Hesaid,yes, there only one thing, Don. He said, yougoingto have to go for your physical today.I'll calland make an appointment. . . .If you don't passyour physical,there's nothing I can do about it. Ifyou pass it, then everything'sall set I was reallyhappy and thrilled. I shook his hand. I said, boy,you're really making my Christmas for me, and all.I said,you really won't be sorry, Mannie. He said,no, I don'tthink I will be sorry. He said,I thinkI'mmaking the right decision. . . . He said hewould call and make [the appointment for the phys-ical] for some time in the afternoon and call me inso I could go for it.Henrique then left the terminal for his second rain of theday.Coloura at some time during the morning attempted tocall a local physician's office to obtain an appointment 454DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Henrique's physical. He testified that he got a record-ing which stated that the doctor's office would not beopen until 12:30. About 12:30 he called again and wastold by the receptionist that there could be no appoint-ment; however, the office would attempt to see Henriqueon a "work in"5basis.The exact time is impossible to state, but around noonthat day Andrade came to the terminal accompanied byJames Roberts and Donald Cormier. Roberts was an ex-ecutive board member of Local 526; Cormier held nooffice with the UnionAccording to Coloura, Andrade introduced himself asthe newly elected secretary-treasurer, and asked thatPenn Yan put more "526 workers" to work. First Co-lours testified that he told Andrade that he was workingtwo employees who were members of Local 526, DonHenrique and Bill Robertson; then Coloura testified thathe told Andrade he had "one 526 man right now, DonHenrique."Whether he told Andrade he had one or twoemployees who were then members of Local 526, An-drade, according to Coloura, replied that he knew Henri-que from their having worked together previously atPilotMotor Freight Company.6 Further according toColoura:And I said, I'm working Henrique right now at thisplace.As a matter of fact, I have a problem thismorning which we had to resolve. He had an acci-dent [that] wasn't reported on his application.Further, according to Coloura, Andrade then repliedthatwhen he had worked with Henrique at PilotFreight, some goods had disappeared from the platformColoura further testified that Andrade said that "he pre-ferred to see him working over there, rather than atPenn Yan, but that was up to me."Andrade, Cormier, and Roberts denied many points ofColoura's testimony; however, in view of the allegationsof the complaint against Penn Yan, Coloura would nothave testified if it were not true. Additionally, I foundColoura more believable in his account of the exchangebetween him and Andrade, and I credit the above testi-mony.Shortly afterAndrade left, Coloura called Carlton.According to Coloura he called Carlton to report that hewas not able to get a physical for Henrique and asked ifhe could work Henrique beyond "the 96 hours." To ex-plain this phrase a bit of digression is required. The con-tract signed on 17 November at article 43, section l(b)(1)provides in pertinent part:All new employees shall be hired on a thirty (30)calendar days' trial basis and shall work under theprovisions of this Agreement, within which timetheymay bedismissedwithout protest by theUnion. However, the Employer may not discharge5The transcnpt at various points states "working" and is accordinglycorrected6At some time during the preceding3 yearsPilotFreightwas suc-ceeded by Shuster Freight Company and the concern was referred to as"Shuster-Pilot," "Pilot-Shuster,"or "Shuster" or "Pilot" at various pointsby thewitnessesor discipline for the purpose of evading this Agree-ment or discriminating against Union members.After thirty (30) days' trial period they shall beplaced on the seniority list as regular employees inaccordance with their date of hire, provided, how-ever, that an employee must work a minimum ofninety-six (96) hours during his thirty days' trialperiod. However, any employee who completes theninety-six (96) hours but less than thirty (30) calen-dar days who is then laid off by the Employer thenrehiredwithin the next ninety (90) calendar daysshall be considered as having made the seniority listas a regular employee in accordance with his origi-nal date of hire.While the contract plainly states that only employeeswho have worked 96 hours and are still employed at theend of 30 days will be made "regular" employees (andprotected by the grievance procedure), Carlton testifiedthat "my personal policy" was that employees must havetheir physical and a decision of whether or not to retainthem must be made before the employee reaches 96hours. I do not believe any such "personal policy" exist-ed before Andrade visited Coloura,as I will explainlater, but now I shall return to the sequence of events.Coloura gave his reason for his call to Carlton, in re-sponse to the following question:Q.When did you decide to discharge Henrique?A. Well, I wasn't sure,getting aphysical on himthat day. I had to call him with that, plus a fewother items, to tell Jim Carlton. And, when I spokewith him, I happened to mention that I've got thisindividual, Henrique, who I'm not certainI'm goingto be able to get a physical on today. Can I workhim past the ninety-six hours?And, at this time, [Carlton]said, if you work himpast the ninety-six hours, then he's on your list.And, I said I thought I could work him up to thirtydays as well. That's part of the contract. And, hesaid,well, I don't want to go by that route. Youcould wind up in trouble that way. I want you tomake your decision within ninety-six hours. And, ifyou're not comfortable with him before ninety-sixhours, then you'd better let his hours cool off. And,at that time I told [Carlton] well, I'm just not confi-dent in him. I'm going to have to let his hours cooldown.In his pretrial affidavit, Coloura did not mention the"cool down" or "cool off" phrase which is at the core ofPenn Yan's defense, and Coloura could not explain whyhe had made no such mention. Huff, who had been thesecretary-treasurer for the preceding 6 years, crediblytestified that he had never heard the phrase "cool down"or "cool off" before I do not believe the term "cooldown" was used in this Coloura-Carlton telephone call;however, I shall continue with the narrative.Coloura and Carlton testified that 96-hour problemwas discussed first, then Coloura told Carlton that An-drade had been by to see him. On cross- examination Co-loura was asked and testified: PENN YANEXPRESSQ. In the telephone conversation on the 12thwithMr. Carlton, the afternoon conversation, didyou tell Mr. Carlton that Andrade and Mr. Henri-que didn't get along?A. Yes, I believe I did.Q. How did it come out in conversation with Mr.Carlton?A.Well,we were talking about Mr. Henriqueand I had mentioned that Mr. Andrade had been inthere that day and first we discussed the Henriqueissueand then I mentioned that Andrade had beenin there that day and I said, "And by the way, hedoesn't seem to get along with Mr. Henrique." Itwas just a . . . .Q. How do you know that?A, Well, from what he had mentioned. I couldn'tunderstand why he would mention-you know, ifhe was a friend of his.JUDGE EVANS: Why he would mention what?THE WITNESS: You know, that he would rathersee him working over at Shuster than over here.At some point after Andrade left the terminal and afterColoura and Carlton conferred by telephone,Henriquereturned to the terminal. Coloura was asked on direct ex-amination and testified.Q.Following that conversation [with Carlton]that did you do?A, Well, I was a little upset that I had to make adecision at that date.When Donald came in from hisrun Itold himthat I just had to let him go, I couldn't work himany more. That his hours were too close and Ididn't have a good enough look at him. I needed abetter look at him. And I was upset. I know thatmorning I told him we'd continue to work him butI thought that we had 30 days on him. So, I feltsorry but I had to make the decision for what Ithought was the good of the companyat that time.Q, And was he in turn upset?A. Yes, he was.Q. And what words did he use? To the best ofyour recall.A. Well, he asked me "why is this happening tome?" And I said, "I just need a better look at you.,,He said, "Is it because I lost the election?" And Isaid, "No, it has nothing to do with that." He askedif anyone's been in to see me. Yes, Mr. Andrade hasbeen in to see me. And he said, "I knew it, I'mlosing my job because of Mr. Andrade." And I said,"No, that's not the case. I just need a better look atyou. I need a better look." But he was very upset.While Coloura testified that he told Henriqueonlythathe was "going to let him go" in order to get a "betterlook" at him,7 Henrique's account of the stated basis for7Colours was first called as an adverse witness pursuant to Sec 611(c)of the Federal Rules of Evidence and testified that when Henrique re-turned he told him that he had to let him go so hours could "cooldown"It should be noted that when called as a witness for Penn Yan,455the discharge contained a significant additional element;the desire to avoid "union problems."According to Henrique:So, I said, Manure, I says, is there somethingwrong? He looked at me, he said, yes, Don, thereis.I says, what is it? He says, I'm going to have tolet you go. I said, "what?" He said, I've got to takea better look at you, Don, he said, I'm going tohave to let you go.I said,Mannie, I said, my jobwas secure this morning. You tell me my job issecure.Now, you're going to have to let me go? Isaid,Mannie, was Freddy Andrade here today? Heput his head down, and he looked up at me with asad face, and said, yes, Don, he was.And, Isaid,and that's the reason you're going toget rid of me? . . . He turned around and he says, Ihave to work with Freddy Andrade for the nextthree years, like I would have to work with Donald(sic)Huff. He said, I can't afford union problems. Isaid,Mannie, I said, don't be afraid of Freddy. Isaid, I know enough about the union that he can'tdo nothing to you Mannie turned around and saidthat's the problem. If I knew enough about theunion, maybe things would be different.Isaid,"Mannie, this is discrimination, pleasedon't do this to me. Reconsider this, Mannie. No, Imean,this is my job, my livelihood. I did nothingwrong." He said, I know, Don, but I'm sorry. So,he automatically walked away and went into hisoffice.Coloura did not specifically deny the testimony ofHenrique that he had stated that he had to work withAndrade for the next 3 years and that he could notafford "union problems." Henrique was a most impres-sive witness and I credit this testimony completely overColoura's version.Henrique asked Coloura for permission to use the tele-phone. Henrique called Huff at the union hall. Henriqueexplained what had happened and Huff asked to talk toColoura. According to Huff:Mr. Coloura knew that I had just finished talkingtoDon Henrique on the telephone Mr. Henriquehad just handed the phone to Mr. Coloura, and IaskedMr. Coloura what's going on. Mr. Colourasaid that he has to let Don Henrique go and I said,what reason are you letting him go. He said, I justhave to terminate him at this time. He said, I can'tkeep him on.And, I said . . . Don Henrique said that Mr. An-drade was there to see you. And, Mr. Coloura saidto me that he has not been a terminal manager therefor a very long period of time. He didn't want tohave any problems or any union troubles. And, atthis point he had to let Don Henrique go.Coloura related the exchange with Henrique without use of that phrase(which,as I have noted,was also left out of his affidavit) 456DECISIONSOF NATIONALLABOR RELATIONS BOARDColoura did not deny any of this testimony of Huffwhich I creditAlthough there exists this undenied testimony thatHenrique was discharged to avoid troubles with theUnion during the period of Andrade's incumbency, PennYan insists that its action was based on a preexisting, in-flexible policy. Carlton testified that he explained thispolicy to Coloura in their second telephone call of 12December thusly-Q. And what did you adviseMannie?A. I advised Mannie that it would be necessarytomake a decision whether or not he wanted toallow Mr Henrique to make the seniority list or notprior to the end of the 96 hours. I was concernedthat he be aware of that because apparently Manniewas under the impression that he could go the full30 daysQ And was that not the case)A. Contractually Article 43 provides that the em-ployee would gain seniority on completion of 30days provided he worked the 96 hours However,even if we were to discontinueusingMr. Henriqueon the 29th day, if we were to use him at any timethe following 90 days, he would automatically gainseniority.Ihave not had good success with thatlanguageinmy past experience in New England and I haveseen occasions where aman willhave his 96 hours,be discontinued before the end of the 30 days andthrough a lack of communication with a dispatcheror whoever, the individual is called back in by thatdispatcher or by someone who doesn't know all thefacts,within the 90-day period and the companyhad been forced to accept someone on their seniori-ty list that they dust were not prepared to accept.So, I guessto answer your question, that was myown personal policy on the thing and the compa-ny's policy in New EnglandIfeltconstrained to interrogate Carlton about this"policy." As the record reflects:JUDGE EVANS: I have a question You said thatMr. Coloura expressed some reservations in view ofMr Henrique's prior experience regarding the acci-dent report and the pick up and all. After he saidthat,what did you say?THE WITNESS: I more or less pushed Mannie tothepointofmaking the decision,whether hewanted to accept him as a seniority employee ordiscontinue using him for a period of time in orderto cool his hours down so he could have anotheropportunity and get a better look before making hisdecision.JUDGE EVANS- Did you tell him to dischargehim?THE WITNESS- No.JUDGE EVANS: Did he say he was going to dis-charge him9THE WITNESS: The word was never used.JUDGE EVANS. Do you know why he was dis-charged?THE WITNESS He wasn't dischargedJUDGE EVANS- All right, what happened?THE WITNESS- He was told by Mannie on the12th that we only wanted to cool him off. He wastoldhe did not have sufficient experience, wewanted to take a better look at him and that hewould be used in the future. He was told that.JUDGE EVANS- Do you know why he wasn'tused in the future?THE WITNESS: Well, because of the proceedingwe're involved in right now it was thought best notto. I mean, he immediately went to the Board. Per-haps we were wrong but that's the impression hewas giving.JUDGE EVANS' So that's the reason?THE WITNESS' Sure.Upon hearing this testimony counsel for the GeneralCounsel moved to amend the complaint to include an al-legation under Section 8(a)(4) of the Act that Penn Yancontinued to discriminate against Henrique for the addi-tional reason that he filed charges or gave testimonyunder the Act The amendment, over objection,was al-lowed and then Penn Yan filed a denial of the additionalallegation. After Carlton gave his testimony Colours wasrecalled by Penn Yan and testified that the reason Henri-que was not recalled after his hours "cooled down" wasthat in the meantime work had decreased and Colourahad found better employees to perform what work therewas I discredit this testimony of Coloura and find thatthe real reason for not calling Henrique back for anywork after 12 December was as indicated by Carlton.B. Analysis1.Employer violationsThe undenied testimony of Henrique and Huff clearlyestablishes a prima facie case that Penn Yan discriminat-ed against Henrique in the discharge of 12 December1983Coloura told each of them thatHenrique was being"let go" because he had to "work with" Andrade for thenext 3 years and did not want "union problems" or"union trouble " The admission demonstrates that Co-loura feared trouble once Andrade took office if Henri-que were still employed. Coloura acknowledged that itwas apparent that Andrade did not like Henrique. SinceAndrade was visiting the terminal the day after the elec-tion to announcehis victory over Huff, Coloura wouldnecessarily have concluded that Andrade's expression ofdislike for Henrique was sourced in positions taken inthat election. Therefore, discharge of Henrique to avoidpotential trouble would necessarily be a discharge be-cause Henrique engaged in the protected union activityof not supporting Andrade against Huff. The activity ofHenrique in supporting Huff was union activity in itspurest form. Therefore, a discharge for such activitywould necessarily violate Section 8(a)(3). Accordingly, Iconclude that the General Counsel has made out a primafacie case of the discrimination.Respondent contends that it took its action because,according to Carlton's "personal" policy, a decision hadto be made about Henrique on 12 December and as of PENN YAN EXPRESSthat date Coloura could not decide whether he wantedto keep HenriqueAccording to Coloura the only reservations he hadabout Henrique were spawned in two alleged misdeeds.The first was that once Henrique got lost and was 20minutes late for a pickup; the second fault was that ashipper gave Henrique the wrong bill of lading and Hen-rique failed to notice it. The first incident is a commonexperience to truckdrivers at some point in their careers;additionally, being lost for 20 minutes was not a real ob-jection to Henrique's ability to be a truckdriver becausenothing was said to Henrique at the time by Colouraother than that the employee should get a map of thespecific area in which he had gotten lost. In the secondincident, the shipper personally called Coloura andapologized for the mistake made byitsdispatcher and noloss of business accrued to Penn Yan because of Henri-que's failure to notice the shipper's mistake.But addressing these petty criticisms of Henrique as-sumesthat under Carlton's personal policy some decisionhadto be made on 12 December. If an employer has anestablished policy which an employee violates orat leastfails to satisfy, there is no violation of the Act for a dis-charge based solely on that reason However, the issuesin this case are whether Penn Yan had any such policyand whether that policy legitimately would have com-pelled the discharge of Henrique.The policy, as Carlton explained it, was a self-imposedprobationary period of 96 hours.It isunlikely, althoughtheoretically possible, that an employer could adopt sucha policy. Assuming such policy existed, Coloura toldHenrique early in the morning of 12 December that hewould be made a permanent employee if he passed thephysical examination. Then Andrade visited; then Co-loura talked to Carlton; then Henrique was told hewould not be made a permanent employee; in fact, hewas immediately "let go," or discharged. Henrique's per-formance as a probationary employee, or Penn Yan'sevaluation of that performance, could not have deterio-rated so quickly because of anything Henrique had donethat day.8 Therefore, assuming the 96-hour probationaryperiod existed, Henrique passed it.However, I do not believe a policy of such an abbrevi-ated probationary period existedThe contract clearlygave Respondent 30 days to evaluate Henrique, or anyother probationary employee, before deciding whetherhe would be retained as a "regular" employee. There isno suggestion by Penn Yan that it could not, after the96th hour of employment and before the 30th day of em-ployment, terminate any probationary employee it foundto be unsatisfactory. Penn Yan had a contractual 19 daysleft to decide about Henrique and it suggests no cogentreason for the precipitous discharge on the 11th day ofHenrique's employment.'8Indeed,Penn Yan does not contend that Henrique made any errorssuch as getting lost for 20 minutes or accepting an incorrect bill of ladingon the day he was "let go" in order to "get a better look" at him9Relying on the last sentence of the above-quoted portion of sec 43 ofthe contract,Carlton did suggest that if any unsatisfactory employee waslaid off within the first 30 days of his probationary period and then calledback within 90 days,Respondent may be contractually compelled toretain him thereafter as a regular employee The case of accidental recall457In summary, I find that the policy upon which the dis-charge was purportedly premised did not exist, if it didexist, it did not apply to Henrique, who was informedthat he would become a permanent employee before thevisit by Andrade to the terminal on 12 December Fur-thermore, I find to be a complete sham Coloura's state-ment that Henrique was "let go" to get a "better" lookat him Equally a sham is the "cooling off' theory whichColoura left out of his pretrial affidavit and his direct ex-amination.The defense that Henrique was "let go" to"cool off" his hours was obviously concocted after Co-loura's affidavit was taken. If there was any truth to theclaim, it would have been mentioned in the affidavit andwould have been remembered on direct examinationIfind and conclude that the sole cause for the dis-charge was the desire by Carlton and Coloura to avoidfuture "union problems" or "trouble" with the Union byending the employment of employee Henrique who hadfailed to support Andrade in theunionelection of 11 De-cember.When Henrique left the terminal the morning of12December, he was assured by Coloura there wasnothing standing in the way of his continued employ-ment except a routine physical. Then Andrade visited toannounce his victory. In response to the victory an-nouncement Coloura replied that Henrique was workingthat day and he (Coloura) had a problem which had tobe resolved. This was a reference to the forgotten fallentree limb "accident" which he and Carlton had pardonedbefore Andrade's arrival. It is clear that by this resurrec-tion of a resolved problem Coloura was inviting somesortof cnticism of Henrique, the election-loser. Butwhether Andrade responded by making only a passingreference to his dislike for Henrique, or he made a table-pounding demand that Henrique be discharged, it is clearthatColoura and Carlton discharged Henrique, andthereafter refused to reinstate him, in order to curry An-drade's favor, or avoid his wrath, once Andrade hadtaken office on 1 January 1984.10 This action was apatent violation of Section 8(a)(3) and (1) of the Act, as Ifind and conclude.Furthermore, I find and conclude, upon the admissionof Carlton (and the fact that Henrique had been found aslate as the morning of 12 December to be a satisfactoryemployee) that Penn Yan refused to reinstate Henriquefor the additional reason that he filed the instant charges.This action was a violation of Section 8(a)(4) and (1) ofthe Act, as well2.Union responsibilityThe complaintallegesthat the Union, by the conductof Andrade, caused the discharge of Henrique. While itof an unsatisfactory employee(in this three-employee-one-supervisorshop) is impossible to envision Furthermore,Carlton's hypothetical pre-supposes that the hiatus which began before the 30th day of the hypo-thetical employee's tenure was caused by a layoff and the employee hadworked almost 30 days when the layoff came In this case Henrique was19 days short of working 30 days, and he was not laid off, he was dis-charged10 The degree of Penn Yan's desire to avoid "union problems" is fur-ther reflected by its signing of a collective-bargaining agreement withLocal 526 before its first employee was hired at Sekonk (Apparently nocharge under Sec 8(a)(2) was filed over that matter ) 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDis true that by his visit Andrade made it clear that he dis-liked Henrique, and wanted him to be elsewhere, there isno evidence of union responsibility for Henrique's dis-charge Coloura knew that Andrade would not be takingoffice until 1 January 1984While Penn Yan may havefeared that,Andrade would abuse his powers of unionoffice once he was installed, there is no evidence that theUnion at that time" i sponsored or thereafter condonedanything that happened during Andrade's visit of 12 De-cember.The General Counsel cites severalcases inwhich agency offormerelected or appointed union rep-resentatives is found because of prior conduct by the al-leged agent or subsequent condonation by theunion in-volved.Here Andrade had never before been a unionrepresentative who had dealt with Penn Yan, and thereisnothing to reflect that the Union, subsequent to 1 Jan-uary 1984, did anything to ratify or condone what hap-pened on 12 December 1983. Accordingly, I find thattheGeneral Counsel has failed to prove that Andradeacted as an agent of the Union.In his brief the General Counsel urges alternativelythat union responsibility can be found in the fact thatRoberts,who accompanied Andrade on 12 December,was then an executive board member of the Union. TheGeneral Counsel contends that Robert's failure to repudi-ateAndrade's actions constituted a condonation by theUnion of Andrade's conduct. As the cases in the GeneralCounsel's brief indicate, there is no authority for theproposition that an executive board position, per se, es-tablishes agency. The issue depends on the facts of eachcase. There is insufficient factual basis for any such find-ingsherein; the issue was not litigated because Robertswas not alleged in the complaint to have beenan agentof Local 526, and the parties had no reason to believe hisstatuswas in issue.Therefore,Imustreject this conten-tion of the General Counsel.Accordingly, I shall recommend that the allegations ofthe complaint, as they relate to Respondent Union, bedismissed.CONCLUSIONS OF LAW1.Penn Yan Express is an employer within the mean-ing of Section 2(2) of the Act and is engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2GeneralChauffeurs,Teamsters,Helpers,Ware-housemen, Miscellaneous Industrial and Production Em-ployees Union Local 526, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofi i In fact the chief executive of Local 526, as of 12 December, wasHuff who was doing everything he could to keep Henrique employedAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.By its conduct in discharging, and thereafter refus-ing to reinstate, employee Donald Henrique because ofhis activities on behalf of General Chauffeurs, Teamsters,Helpers,Warehousemen,Miscellaneous Industrial andProduction Employees Union Local 526, a/w Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Respondent PennYan Express has discriminated against an employee inviolation of Section 8(a)(3) and (1) of the Act.4.By refusing to reinstate employee Donald Henriquefor the additional reason that he filed charges or gavetestimony under the Act, Respondent Penn Yan Expressfurther has violated Section 8(a)(4) and (1) of the Act5.Respondent General Chauffeurs, Teamsters, Help-ers,Warehousemen,Miscellaneous Industrial and Pro-duction Employees Union Local 526 a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, has not violated the Act as al-leged in the complaint.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Penn Yan Express, setforth above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent Penn Yan Express hasengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (4) of the Act, I shall recom-mend that it be ordered to cease and desist from engag-ing in such unfair labor practices. I shall further recom-mend that Respondent Penn Yan Express be ordered tooffer reinstatement to Donald Henrique and pay to himbackpay, with interest. 12 Backpay is to be computed ona quarterly basis in the manner prescribed by the BoardinF.W. Woolworth Co,90 NLRB 289 (1950), with inter-est thereupon as established by the Board inFlorida SteelCorp.,231 NLRB 651 (1977); see generallyIsis PlumbingCo., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]12The Board should reject any contention made at the compliancephase of this case that Henrique would not have been reinstated, or thathis backpay should be reduced, because there was not enough work for athird employeeAbsent the unlawful discrimination against him, Henri-que, as the senior employee, would have worked if there had been anywork for any employee